
	

113 HR 2815 IH: FHA In-Person Servicing Improvement Act of 2013
U.S. House of Representatives
2013-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2815
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2013
			Mr. Al Green of Texas
			 (for himself, Mrs. Carolyn B. Maloney of New
			 York, Mr. Danny K. Davis of
			 Illinois, Mr. Carson of
			 Indiana, Mr. Perlmutter,
			 and Ms. Moore) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To authorize a pilot program to improve asset recovery
		  levels, asset management, and homeownership retention with respect to
		  delinquent single-family mortgages insured under the FHA mortgage insurance
		  programs by providing for in-person contact outreach activities with mortgagors
		  under such mortgages, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 FHA In-Person Servicing Improvement
			 Act of 2013.
		2.Pilot
			 program
			(a)AuthorityThe
			 Secretary of Housing and Urban Development shall carry out a pilot program
			 under this section to use the authority under section 204(a)(2) of the National
			 Housing Act (12 U.S.C. 1710(a)(2)) to make payments to a qualified entity or
			 entities to compensate for their costs of making in-person contact with
			 mortgagors whose payments under covered mortgages are more than 60 days past
			 due, for the purpose of—
				(1)identifying
			 mortgagors eligible for loan modifications or refinances and providing packages
			 to the mortgagee for such purposes;
				(2)identifying
			 mortgagers not eligible for a loan modification or refinance but willing to
			 engage in pre-foreclosure sales or deeds in lieu of foreclosure, and providing
			 information to the mortgagee in order to facilitate such actions;
				(3)identifying
			 whether a home’s current occupant is the mortgagor or a renter, and if not
			 occupied, taking steps to locate and make contact with the mortgagor;
				(4)providing
			 information to the Secretary and the mortgagee regarding the condition of the
			 home, in order to facilitate any actions needed to prevent the deterioration
			 and loss of value of the home and assist the Department more generally in its
			 asset management responsibilities; and
				(5)providing all
			 relevant information on mortgagors and homes to the mortgagee on the loan and
			 the Secretary in a format, approved by the Secretary, which helps improve asset
			 management and maximize asset recovery of these delinquent loans.
				(b)Qualified
			 entitiesFor purposes of this section, the term qualified
			 entity means a single entity or a consortia or partnership of entities
			 that—
				(1)have experience in
			 carrying out the activities identified in subsection (a);
				(2)are not affiliated
			 with the mortgagor under any of the covered mortgages for which it is
			 authorized to carry out actions under the pilot program under this section;
			 and
				(3)comply with all
			 relevant State and Federal laws.
				(c)Selection of a
			 qualified entity or entities
				(1)ScopeThe
			 Secretary shall have the discretion to select qualified entities to participate
			 in the pilot program under this section.
				(2)CriteriaSuch
			 selection shall be based on the qualifications and experience of the entity or
			 entities to carry out the specific activities identified in subsection (a),
			 including the level of infrastructure capability in reporting detailed
			 information on the mortgage loan, underlying property, and the
			 mortgagor.
				(3)Participating
			 loansThe Secretary shall make available not less than 50,000 and
			 not more than 100,000 loans that meet the delinquency criteria of subsection
			 (a) for this pilot program.
				(4)TimingThe
			 Secretary shall select the qualified entity and entities and make available
			 loans under the pilot for their performance within 90 days of the enactment of
			 the Act.
				(d)PaymentsPayments
			 to the entity or entities selected to carry out the pilot program under this
			 section may be based on—
				(1)a flat amount per covered mortgage;
				(2)a performance success basis based on—
					(A)completed
			 packages; or
					(B)completed loan
			 modifications, pre-foreclosure sales, and deeds in lieu of foreclosure;
			 or
					(3)a
			 combination of the methods under paragraphs (1) and (2).
				(e)Prohibition on
			 feesEntities selected to
			 participate in the pilot program under this section may not charge any fees or
			 require any payments, directly or indirectly, from the mortgagor or the
			 mortgagee of a covered mortgage in connection any activities under the
			 program.
			(f)HUD review and
			 reportingThe Secretary shall publish periodic updates on the
			 status of the pilot program under this section, commencing not later than 30
			 days after the completion of actions under subsection (c)(1) and (c)(3), and
			 thereafter not less often than every 90 until termination of the pilot program
			 under subsection (h). Not later than 60 days after termination of the pilot
			 program, the Secretary shall submit to the Congress and make publicly available
			 a final report on the pilot program, including information and analysis of
			 performance characteristics, which may include comparisons of estimated asset
			 recovery levels under the pilot program compared to comparable loans not
			 included in the pilot and loans that have gone through loan sales.
			(g)DefinitionsFor
			 purposes of this section, the following definitions shall apply:
				(1)Covered
			 mortgageThe term covered mortgage means a
			 mortgage on a 1- to 4-family residence insured under subsection (b) or (k) of
			 section 203, section 234(c), or 251 of the National Housing Act (12 U.S.C. 1709
			 (b) or (k), 1715y(c), 1715z–16).
				(2)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development.
				(h)TerminationThe Secretary may not make any payments
			 under the pilot program under this section to any qualified entity for any
			 in-person contact with a mortgagor that occurs after the expiration of the
			 24-month period beginning upon the completion of the actions under subsection
			 (c)(1) and (c)(3).
			
